DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species VI and Subspecies A in the reply filed on 02 March 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4-6, 8-10, 11-14, 16, and 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02 March 2022. Examiner notes that though Applicant indicated claim 11 is readable on the elected Species as the elected species has “T-shaped” dimple groups, the “substantially rectangular shape” of claim 11 does not appear to read on this elected species.

Claim Objections
Claims 2, 3, 7, 14, 15, 17, and 20 are objected to because of the following informalities:  “characterized in that” in each claim should read “therein”.  Appropriate correction is required.

Claims 7 and 20 are objected to because of the following informalities:  “the sliding face on one side” should read “the sliding face on the one side”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7, 14, 15, 17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “having sliding faces”. This limitation is indefinite as it is unclear whether Applicant is claiming that each sliding component of the pair has a sliding face, plural sliding faces, or if Applicant is claiming that the pair as a whole has plural sliding faces (e.g. at least two of such faces, but inclusive of broad interpretation including one sliding component having two sliding components and the other having zero sliding faces). Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “, each sliding component having a sliding face”.

Claim 1 recites the transitional phrase “characterized in that”. This use of this phrase in this instance is indefinite for two reasons. First, it is unclear if it is inclusive or exclusive of other unclaimed limitations. Second, it is unclear whether or not the limitations that follow are actually 

Claim 1 recites the limitation “at least the sliding face on one side includes…”. This limitation is indefinite as it is unclear as it is unclear which specific sliding face Applicant is referring to, and what the “one side” refers to (e.g. is Applicant now claiming that the pair of sliding components as a whole has two (or more) sides, claiming that each sliding component has two (or more) sides, does this require a different interpretation of where the sliding faces are on the pair of sliding components, etc.?). Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “at least one sliding face is located on one side of one of the sliding components and includes…”.

Claim 2 recites the limitation “the dimple group is a pseudo flow passage partitioned by a land portion excluding the opening portion”. This limitation is indefinite as it is unclear as it is unclear if by claiming “partitioned by” Applicant is now requiring plural dimple groups, or if Applicant intended to claim that the dimple group is surrounded by a land portion. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “the dimple group is formed as a pseudo flow passage and is completely surrounded by a land portion except at the opening portion”.

Claim 3 recites the limitation “the circumferential direction”. This limitation is indefinite as it lacks antecedent basis and it is unclear whether it refers to a limitation Applicant believes to be inherently claimed, was intended to refer to a prior claimed limitation, or is being newly claimed here. Additionally it is indefinite as it is unclear whether or not such required a part to be curved, circular, annular, etc., which Examiner notes has not yet been claimed. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “a circumferential direction”, and that the sliding components are annular/rings in claim 1.

Claims 3, 7, 17, and 20 recites the limitation “the sealed fluid side”. This limitation is indefinite as it lacks antecedent basis and it is unclear whether it refers to a limitation Applicant believes to be inherently claimed, was intended to refer to a prior claimed limitation, or is being newly claimed here. Additionally it is indefinite as it is unclear whether or not such requires the pair of sliding components to be part of a seal (e.g. a mechanical seal including such), and whether or not such requires sealed fluid to be present for infringement to occur. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim that the pair of sliding components are part of a seal that is for separating a sealed fluid side from a leakage side in claim 1, on which each of these claimed ultimately relies.

Claim 7 recites the limitation “includes at least one pair of the dimple groups extending in the opposite directions to each other from the opening portion…”. This limitation is indefinite as Applicant has previously only claimed “at least on dimple group” and thus it is unclear whether Applicant is claiming that there are plural dimple groups that each have the prior 

Claims 14 and 15 are indefinite at least by virtue of depending on indefinite claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 14, 15,17, 20 as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tejima (US 2003/0189294).
claim 1, Tejima discloses a pair of sliding components (11 and 12 as seen in Figs. 5) having sliding faces (i.e. the faces shown in Fig. 5 facing each other, 3 in Figs. 1-3, 6-7, etc.) that slide with respect to each other (see paragraphs [0026], etc.), characterized in that at least the sliding face on one side includes at least one dimple group (i.e. one column of dimples (5), e.g. as labeled in Examiner annotated Fig. 1 below) formed by plural dimples (5 as seen in Figs. 1, etc., described in paragraphs [0054], etc.), and the dimple group includes at least one opening portion (i.e. the respective portion of the dimple group that meets the outer circumference of the sliding component, one example of which is labeled in Examiner annotated Fig. 1 below) arranged in the sliding face (as seen in Fig. 1, etc.).

    PNG
    media_image1.png
    714
    560
    media_image1.png
    Greyscale

With regard to claim 2, Tejima discloses that the dimple group is a pseudo flow passage (i.e. as the dimple group is clearly not true flow passage (i.e. groove, recess, Rayleigh step, etc.) but performs a similar function and can cause at least some fluid flow under certain use conditions) partitioned by a land portion excluding the opening portion (i.e. the rest of the sliding face around that is shown surrounding each dimple group).

With regard to claim 3, Tejima discloses that the dimple group extends in the circumferential direction from the opening portion on the sealed fluid side (as seen in Fig. 1, etc. 

With regard to claim 7, Tejima discloses that the sliding face on one side includes at least one pair of the dimple groups extending in the opposite directions to each other from the opening portion on the sealed fluid side (as interpreted in light of the above 112(b) rejection and as seen in Fig. 1, etc. as each of the dimple groups extends in both radial and both circumferential directions each group extends in directions that are considered opposite).

With regard to claim 14, Tejima discloses that the dimple group is an aligned dimple group formed by arranging and aligning the plural dimples (as seen in Fig. 1 each dimple group is made up of aligned dimples).

With regard to claim 15, Tejima discloses that the aligned dimple group is formed by arranging sub dimple groups (i.e. any adjacent two or more dimples in the dimple group) in which the dimples are aligned based on a predetermined rule at predetermined pitches (as seen in Fig. 1 as they are all aligned and each have a pitch).

With regard to claim 17, Tejima discloses that the dimple group is a pseudo flow passage (i.e. as the dimple group is clearly not true flow passage (i.e. groove, recess, Rayleigh step, etc.) but performs a similar function and can cause at least some fluid flow under certain use 

With regard to claim 20, Tejima discloses that the sliding face on one side includes at least one pair of the dimple groups extending in the opposite directions to each other from the opening portion on the sealed fluid side (as interpreted in light of the above 112(b) rejection and as seen in Fig. 1, etc. as each of the dimple groups extends in both radial and both circumferential directions each group extends in directions that are considered opposite).

Examiner’s Comments/Recommendations
Examiner recommends claiming additional features in the independent claims including that the pair of sliding components are sealing rings for a mechanical seal, that sliding face with the dimples only has dimples on it (i.e. no Raleigh steps, grooves, other recesses, etc.. E.g. Applicant could claim that the sliding face comprises only a plurality of dimple groups and a land portion), that there are a plurality of the dimple groups spaced apart around the circumference, that the dimple groups extend all the way to the outer radial periphery of the sliding face (and that is what the opening portion is), that the dimple group has a maximum circumferential width that is wider than the maximum circumferential width of the opening portion (e.g. to make up the T-shape), and that each dimple group is configured to form a pseudo flow passage (i.e. substantially the subject matter of claim 2), along with other corrections as detailed above. A sample amended claim 1 is proposed below, which Examiner notes would make substantial progress in overcoming the prior art of record, but would likely require additional search and/or consideration to determine it’s allowability.

“A mechanical seal comprising a rotating seal ring and a stationary seal ring, the seal rings cooperating with each other to separate a sealed fluid side from a leakage side,
wherein each seal ring comprises a sliding face, relatively slidable with respect each other,
wherein at least one of the sliding faces includes a plurality of circumferentially spaced T-shaped dimple groups, each formed by plural dimples, and a land portion,
wherein each dimple group comprises of at least one opening portion open to an outer circumferential side of the respective seal ring to be open to the sealed fluid side and where the dimples meet an outer circumference of the sliding face,
wherein an overall circumferential width of the opening portion is substantially smaller than the overall circumferential width of the dimple group,
wherein each dimple group is formed as a pseudo flow passage and is completely surrounded by the land portion except at the opening portion, and
wherein the sliding face does not comprise any true flow passages.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provide additional examples of similar sliding components (mechanical seal rings) with dimples of various configurations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/            Primary Examiner, Art Unit 3675